Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 12-17, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed invention of: 
Drivetrain for a motor vehicle comprising: a transmission arrangement for a motor vehicle with a primary engine, the transmission arrangement including a transmission input shaft which can be connected or is connected to the primary engine, a transmission output shaft, a first summation planetary gear unit having primary and secondary first transmission input elements, and a first transmission output element; and a second summation planetary gear unit having primary and secondary second transmission input elements and a second transmission output element; wherein the first transmission output element is connectable to the transmission output shaft via a first clutch and the second transmission output element is configured and arranged to be connected to the transmission output shaft via second clutch, wherein the primary first transmission input element of the first summation planetary gear is mechanically connected to the transmission input shaft via a primary first drive gear stage and the primary second transmission input element of the second summation planetary gear is mechanically connected to the transmission input shaft via a primary second drive gear stage, and wherein the secondary first transmission input element of the first summation planetary gear is configured and arranged to be connected to a secondary engine via a first drive shaft and a control shaft, and the secondary second transmission element of the second summation planetary gear are configured and arranged to be connected to the secondary engine via a second drive shaft, a coupling gear and the control shaft, wherein the at secondary engine is configured to drive the second drive shaft and the secondary second transmission input elements of the second summation planetary gear via the coupling gear synchronously to the secondary first transmission input element of the first summation planetary gear at the same or different speed and with the same or different direction of rotation.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The closest prior art appears to be Abe et al. ‘000 but lacks many of the features recited in the claim including the first and second clutches and the first and second primary drive gear stages. It would not have been obvious to one of ordinary skill in this art to add these features because there is no motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
	The references cited by applicant in his Information Disclosure Statement(s) filed 28 July 2022 have been considered by the examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, August 2, 2022